The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 08/30/2021.
4.	Claims 1, 3-13, and 15-18 are currently pending.
5.	Claims 1, 3, 4, 6-7, 10-11, 13, 16, and 18 have been amended.
6.	Claims 2 and 14 have been cancelled.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.
 
Claim Objections
8.	Claim(s) 16-17 are objected to because of the following informalities:  Claim 16 has been provided with an improper status identifier, and as such, the individual status of each claim cannot be identified.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1, 3-13, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 2006/0172085) in view of Koishi et al (US 2009/0120363), Ota (JP 2004-296553), and Santo et al (US 2014/0158786).
Regarding claim 1:

Kobayashi does not specifically teach a gas lance having an interior wall, an exterior wall and terminates at an outlet opening, and wherein a terminal end of the gas lance is between the interior and exterior walls of the outlet opening.
Koishi teaches a gas lance having an interior wall (interior of 9), an exterior wall (exterior of 9) and terminates at an outlet opening (opening of 9), and wherein a terminal end of the gas lance (top of 9) is between the interior and exterior walls of the outlet opening (see fig 4) [fig 4 & 0081-0082].
Kabayashi and Koishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas lance of Kobayashi to have an outlet opening between interior and exterior walls at a terminal end of the gas lance, as in Koishi, in order to 
Kobayashi modified by Koishi does not specifically disclose a terminal end defining an edge of the gas lance is curved.
	Ota teaches a terminal end defining an edge of conventional members should be curved (C-chamfering) [page 2, second paragraph].
Modified Kabayashi and Ota are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the terminal edge of the gas lance of modified Kobayashi to be curved because Ota discloses that curving members of conventional members prevents chipping and cracking [Ota – page 2, second paragraph].
	Kobayashi modified by Koishi and Ota does not specifically teach the interior wall defines a first inside diameter of the gas lance in a region of the outlet opening and is enlarged relative to a second inside diameter of the interior wall in a main section of the gas lance, wherein the gas lance is widened in the region of the outlet opening in a trumpet or conical shape. 
	Santo teaches an interior wall defines a first inside diameter (diameter, D4) of the structure in a region of the outlet opening (larger exit portion, 420) and is enlarged relative to the a second inside diameter of the interior wall (diameter, D4) in a main section of the structure (smaller entrance portion, 410), wherein the structure (20) is see fig 4A-4C) [fig 4A-4C & 0029-0030]. 
	Modified Kabayashi and Santo are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the opening of the gas lance of modified Kobayashi with the opening structure of Santo to achieve uniform deposition without clogging the orifices [Santo – 0030].
Although taught by the cited prior art, the claim limitations “such that, during said coating process, electromagnetic flux and material deposits are reduced at the widened outlet opening with respect to the main section of the gas lance” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 3:
	Kobayashi does not specifically teach the region of the outlet opening is fabricated from a material that is different from the main section of the gas lance.
	Koishi teaches the region of the outlet opening is fabricated from a material (channel extension member 11 composed of a non-metal tube) that is different from the main section of the gas lance (supply pipe main body 10 composed of a metal tube) [fig 4 & 0081].

Regarding claim 4:
	Kobayashi teaches the gas lance (gas-feeding pipe, 32) comprises a steel material (stainless steel particles) [fig 1 & 0038]. 
Regarding claim 5:
	Kobayashi does not specifically teach the gas lance comprises Al2O3.
	Koishi teaches the gas lance (9) comprises Al2O3 (alumina) [fig 4 & 0084].
Kabayashi and Koishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas lance of modified Kobayashi to comprise Al2O3, as in Koishi, since it has been held that selecting a known material on the basis of its suitability for the intended use involves only routine skill in the art [MPEP 2144.07].
Regarding claim 6:
Modified Kobayashi does not specifically disclose “the inside diameter of the outlet opening is at least two times larger than the inside diameter of a main section of the gas lance” but teaches the diameters are a result-effective variable [Santo - 0030]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum configuration of the relative diameters through routine 
Regarding claim 7:
	Modified Kobayashi teaches an exit part of the gas lance (channel extension member, 11) is arranged in a mounting part (connection member, 12), which is held on the main section of the gas lance (supply pipe main body, 10) in a replaceable manner [Koishi - fig 4 & 0081-0082].
	Modified Kobayashi does not specifically teach the exit part is the widened region of the gas lance.
	Santo teaches teaches the exit part is the widened region (larger exit portion, 420) [fig 4A-4C & 0029-0030].
	Modified Kabayashi and Santo are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the opening of the gas lance of modified Kobayashi with the opening structure of Santo to achieve uniform deposition without clogging the orifices [Santo – 0030].
Regarding claims 8-10:
	Modified Kobayashi teaches the mounting part (connection member, 12) comprises a sleeve (tube coupling portion, 12a), which engages around the main section (supply pipe main body, 10) and secures the mounting part (12) on the main section (10) [Koishi – fig 4 & 0081-0082]; wherein the inside diameter of the mounting part (connection member, 12), at its end (at 12a) facing the main section of the gas see fig 4) [Koishi - fig 4 & 0081-0082].
Regarding claim 11:
The claim limitations “which is configured as a mass coating device, has a coating capacity of at least 10,000 containers per hour” are merely intended use and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
Regarding claim 12:
	Kobayashi teaches the plasma generator (microwave oscillator) is a microwave generator (microwave oscillator) [fig 1 & 0021].
Regarding claim 13:
	Modified Kobayashi teaches the curved terminal end edge of the gas lance is rounded at the outlet opening (C-chamfering) [Ota - page 2, second paragraph].
Regarding claims 15 and 17:
	Kobayashi does not specifically teach the gas lance is configured as multi-part, wherein an end section comprises the outlet opening and a main section forms an 
	Koishi teaches a gas lance (9) is configured as multi-part (10/11/12), wherein an end section (11) comprises the outlet opening (see fig 4) and a main section (supply pipe main body, 10) forms an axially larger part of the gas lance (along y-axis), wherein the end section (11) is held on the main section (10) in a replaceable manner (see fig 4) [fig 4 & 0081-0082].
Kabayashi and Koishi are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the gas lance of Kobayashi to be configured as multi-part, as in Koishi, to allow for increase in the length of the gas lance without changing the length of the metal portion to ensure that the electric field intensity distribution is stabilized [Koishi – 0081].
Regarding claims 16 and 18:
	Kobayashi teaches the container (28) is made from at least one of Polypropylene, Polyethylene, and Polyethylene terephthalate (see list of plastics in 0040) [fig 1 & 0039-0040]; and wherein the containers (28) are plastic (see list of plastics in 0040) [fig 1 & 0039-0040].
Although taught by the cited prior art and addressed above, the claim limitations “wherein the containers are made from at least one of Polypropylene, Polyethylene, and Polyethylene terephthalate” and “wherein the containers are plastic” do not impart any additional structure.  Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims. In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

Response to Arguments
12.	Applicant's arguments, see Remarks, filed 08/30/2021, with respect to the rejection of claim(s) 1, 3-13, and 15-18 under 35 USC 103 have been fully considered but they are not persuasive.
Applicant argues that the prior art only discloses that the chamfering is provided at sharp edges that are adjacent to each other. 
In response, it is noted that this statement is false. The background section of Ota was relied upon [Ota – page 2, second paragraph]. It is noted that the motivation previously set forth has nothing to do with prevention of arcing because, as applicant notes, such a motivation is tied to chamfering adjacent edges. However, a reference is good for all it teaches. In the background section, Ota sets forth that it is conventional to chamfer conventional members in order to prevent chipping and cracking (this is in no way tied to adjacent members) [Ota – page 2, second paragraph]. As such, the modification would be obvious for this reason.
Applicant argues that the prior art does not solve the excessive clogging and electromagnetic flux issues and, as such, fails to teach or suggest such that, during said coating process, “electromagnetic flux and material deposits are reduced at the widened outlet opening with respect to the main section of the gas lance”.
Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Furthermore, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McMillin et al (US 6,013,155) teaches rounded edges [fig 12a-12b]. Felts (US 6,180,191) and Kobayashi et al (US 2006/0289401) teach a gas lance [fig 2 and 10, respectively].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Kendall/Primary Examiner, Art Unit 1718